Citation Nr: 0911980	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to 
September 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for PTSD was denied.

This case was remanded in July 2008 for further development 
to include affording the Veteran VA examination.  In doing 
so, the Board recharacterized the issue as described on the 
first page of this decision, to comport with the medical 
evidence of record.


FINDING OF FACT

The medical evidence establishes that the Veteran is 
diagnosed with a psychiatric disorder to include major 
recurrent depression, anxiety, and PTSD that had its onset 
during active service.


CONCLUSION OF LAW

A psychiatric disorder to include major recurrent depression, 
anxiety, and PTSD was incurred as the result of active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.


I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 38 
C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD and depression.

The Veteran identified his stressors in written statements 
and statements to his treating health care provider, 
including a statement received in March 2006.  The stressors 
included incidents of violence to an individual in basic 
training, a training accident involving a grenade, incidents 
of racial discrimination, detail as a dog handler while 
stationed at the Osan Air Force Base (AFB) in Korea that 
involved guarding an area in Thailand with dead bodies, the 
suicide of two individuals he had known while stationed with 
the 402nd Military Police at the Presidio in San Francisco, 
California, a civilian female and a service member and 
friend, and having to assist with recovery and escort of 
bodies of individuals who committed suicide by jumping off 
the Golden Gate Bridge.  He reported that he became very 
distraught and depressed, particularly after his work with 
the 402nd, and that he requested transfer to another field of 
duty afterward.

Service medical records show that the Veteran was seen for 
complaints of depression, recurrent migraine headaches, and 
chest pain.  In April 1984 he was seen with complaints of 
chest pain.  Physical examination was within normal limits.  
The physician observed the Veteran to exhibit depression and 
anxiety.  Medication was prescribed, but the notations are 
not legible.  In November 1985, he was again seen with 
complaints of depression.  The records show he discussed his 
issues at length with the physician, and was given a three-
day pass.  He was seen again in December, and the notation 
was made that this was not his first visit for such 
complaints.  In March 1988, he was seen twice for follow up 
of headaches.  He reported increased stress with work and 
disgust that his headaches were continuing.  The physician 
observed the Veteran to be depressed.  His reports of medical 
history and examination and entrance to and discharge from 
active service show no complaints, defects, diagnoses, or 
other findings concerning his psychiatric or neurological 
condition.  

VA treatment records show complaints of and treatment for 
depression, insomnia, and PTSD.  Various stressors were 
noted, including the post-service murder of his brother and 
military stressors including seeing dead bodies and temporary 
duty in Thailand and Vietnam.  

Given the Veteran's treatment in service for depression and 
the post-service stressor identified in the VA treatment 
records, the Board remanded this claim for further 
examination and opinion in July 2008.

VA examination was conducted in September 2008, at which time 
the examiner diagnosed recurrent probable major depression 
and PTSD with complicated bereavement from his parents' 
deaths.  In discussing the diagnosis of PTSD, the examiner 
noted that screening appeared positive for PTSD, which had 
already been diagnosed, and he recommended no further 
testing.  The examiner also noted findings of anxiety.  He 
observed that the Veteran's records and history were really 
more closely correlated with depression, which was noted in 
at least one entry in the military medical records and was 
the main reason for his VA mental health referral.  The 
examiner opined that the Veteran may morbidly attend to his 
death memories when depressed and supporting this was the 
fact that the Veteran reported more intrusive images when he 
was down or depressed.  In a November 2008 addendum, the 
examiner stated that his opinion was that the Veteran had 
depression, which was as likely as not related to the 
Veteran's inservice experiences of body recovery.  The 
examiner noted he was board certified in general adult 
psychiatry, and that he had based his diagnosis and opinion 
on extensive review of the claims file, the electronic 
treatment records, and his interview with the Veteran.

Service personnel records show that the Veteran's military 
occupational specialty (MOS) was in military police (MP) work 
from 1974 through 1977.  From April 1974 to September 1975, 
he worked as an MP dog handler.  He was stationed at Osan AFB 
in Korea from December 1974 to September 1975.  From 
September 1975 to January 1976, he worked as a security guard 
and senior security guard at Osan AFB.  From January 1976 to 
March 1977, he worked as an MP and was assigned to the 402nd 
MP at Presidio, San Francisco, California.  In March 1977, he 
went to school and, in May 1977, his MOS was changed to that 
of food inspector.  He was again stationed at the Presidio 
from May 1977 to June 1978.  He was stationed in Seoul, Korea 
from June 1978 to May 1980.  He was stationed in Germany from 
January 1984 to January 1987.  He worked mostly in the field 
of food inspection, safety and quality assurance, attaining 
the rank of noncommissioned officer, until his discharge in 
September 1988.

Concerning the Veteran's stressors, the Board first observes 
that the Veterans' reported stressors are consistent with his 
duties as an MP, and within the time period and places in 
which he served.  In particular, Internet research confirms 
numerous suicides and suicide attempts from the Golden Gate 
Bridge.  According to a 2005 article, the Golden Gate Bridge 
is the world's No. 1 suicide magnet.  In fact, it is noted 
that these attempts peaked during 1977, with 40 suicides 
occurring.  Ninety-eight percent of those who jump, die-
either from drowning or from internal injuries caused by 
impact with the water.  Further research reflects that the 
military installation at the Presidio was closer to the foot 
of the Bridge than the closest US Coast Guard station.  It is 
not, therefore, inconceivable, that the local MPs, 
particularly dog handlers, may have been asked to assist the 
San Francisco Police Department in search and recovery 
operations.

The September 2008 VA examination report and November 2008 
addendum may be read together to show confirmed diagnoses of 
PTSD and major recurrent depression with components of 
anxiety.  Service medical records show treatment for 
depression and anxiety during active service.  VA treatment 
records show an etiological link between the Veteran's PTSD 
and stressors he incurred during active service.  The VA 
examiner opined that the depression was the result of the 
Veteran's active service and, in particular, his exposure to 
dead bodies.  While the VA examiner did not specifically 
state that he believed the Veteran's PTSD was the result of 
these stressors, he also said that the diagnosis was already 
established and required no further testing.  The Board finds 
that the most logical reading of the totality of the 
examination and addendum is that the examiner also found the 
PTSD to be the result of the inservice stressors. 

After review of the record, the Board finds that the 
Veteran's statements are credible and consistent with the 
circumstances of his service, including his transfer to 
another field mid-career to avoid the stressors he incurred 
as an MP.

The record presents no evidence to contradict these events as 
they have been related by the Veteran, and no findings or 
opinions against a finding that the diagnosed psychiatric 
disorder to include major recurrent depression, anxiety, and 
PTSD is the result of his active service.

A psychiatric disorder to include depression, anxiety and 
PTSD had its onset during the Veteran's active service.  
Accordingly, service connection for a psychiatric disorder to 
include depression, anxiety, and PTSD is warranted.


ORDER

Service connection for a psychiatric disorder to include 
major recurrent depression, anxiety, and PTSD is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


